MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                              FILED
regarded as precedent or cited before any                                    Jan 28 2020, 5:34 am

court except for the purpose of establishing                                       CLERK
the defense of res judicata, collateral                                      Indiana Supreme Court
                                                                                Court of Appeals
                                                                                  and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Danielle Sheff                                            Curtis T. Hill, Jr.
Sheff Law Office                                          Attorney General of Indiana
Indianapolis, Indiana
                                                          David E. Corey
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of J.C. and J.M.                            January 28, 2020
(Children Alleged to be in Need                           Court of Appeals Case No.
of Services) and M.M. (Mother);                           19A-JC-1243
M.M. (Mother),                                            Appeal from the Marion Superior
                                                          Court
Appellant-Respondent,
                                                          The Honorable Marilyn Moores,
        v.                                                Judge
                                                          The Honorable Gael Deppart,
The Indiana Department of                                 Magistrate
Child Services,                                           Trial Court Cause No.
                                                          49D09-1811-JC-2881
Appellee-Petitioner
                                                          49D09-1811-JC-2883



May, Judge.



Court of Appeals of Indiana | Memorandum Decision 19A-JC-1243 | January 28, 2020                     Page 1 of 17
[1]   M.M. (“Mother”) appeals an order that adjudicated J.C. and J.M. as Children

      in Need of Services (“CHINS”) and that denied the CHINS petition as to N.H.

      because custody of N.H. had been transferred to N.H.’s father, M.H. Mother

      presents multiple issues for our consideration which we restate as:


              1. Whether the trial court violated Mother’s right to due process
              when:


                       A. the court consolidated the CHINS proceedings and the
                       custody proceedings regarding N.H., because that
                       consolidation prohibited Mother from being able to timely
                       appeal the trial court’s decision regarding N.H.’s custody,
                       and


                       B. the court did not allow the attorney appointed to
                       represent Mother in the CHINS proceedings to also
                       represent Mother in the contested custody proceedings
                       involving N.H.;


              2. Whether the trial court abused its discretion when it allowed a
              witness to testify in violation of a witness-separation order; and


              3. Whether the trial court’s findings support its conclusion that
              J.C. and J.M. are CHINS.


      We affirm.



                            Facts and Procedural History



      Court of Appeals of Indiana | Memorandum Decision 19A-JC-1243 | January 28, 2020   Page 2 of 17
[2]   Mother is the biological mother of J.C., born April 15, 2005; 1 N.H., born

      August 12, 2009; 2 and J.M., born February 25, 2014 3 (collectively, “Children”).

      On November 27, 2018, Mother drove with Children for twenty-four hours

      from Florida to Indiana to seek medical attention for J.M. When she arrived at

      St. Francis Hospital with N.H. and J.M., 4 Mother asked emergency personnel

      to examine J.M. because J.M. had allegedly sustained a skull fracture in a

      recent car accident and, as Mother explained at the hearing, she was “trying to

      explain that the veins popping out of her head, like she had more veins, visible

      veins. And I was actually scared because of the high altitudes in the

      mountains[.]” (Tr. Vol. II at 57-8.) Hospital personnel reported Mother told

      them she thought that her “children’s brains had been hacked.” (Id. at 78.)

      Hospital personnel placed Mother is a secured room in the hospital’s mental

      health ward, would not allow her to leave, and called the Department of Child

      Services (“DCS”) because J.M. and N.H. did not have care.


[3]   Family Case Manager Chantel White (“FCM White”) attempted to speak with

      Mother, who stated FCM White would “need to bring the President or talk to

      the FBI.” (Id. at 113.) Mother asked FCM White if she “saw [C]hildren’s

      brains coming out of their heads.” (Id.) FCM White reported, “[Mother]




      1
          J.C.’s father is deceased.
      2
          N.H.’s father, M.H., does not participate in this appeal.
      3
          J.M.’s father is incarcerated and does not participate in this appeal.
      4
       Mother reported she left J.C. with his paternal aunt in Indianapolis, at J.C.’s request, before going to the
      hospital.

      Court of Appeals of Indiana | Memorandum Decision 19A-JC-1243 | January 28, 2020                    Page 3 of 17
      appeared to be speaking very fast, there . . . she seemed to be crying, she

      seemed very disheveled.” (Id. at 114.) Mother was detained on an involuntary

      psychiatric hold for ten days at St. Francis, and then she was transferred to

      Valle Vista, a psychiatric facility, for further treatment. DCS filed its petitions

      to adjudicate Children as CHINS on November 29, 2018. Children did not

      have care, so DCS placed them with relatives – J.C. went to live with his

      paternal aunt, J.G.; N.H. went to live with her father, M.H.; and J.M. went to

      live with her maternal uncle.


[4]   On December 18, 2018, the trial court held an initial hearing at which Mother

      and M.H. appeared. M.H. had indicated prior to the initial hearing that he

      intended to seek a custody modification, so that he would have physical

      custody of N.H. The trial court told the parties that the “Family Court Project

      has approved or bundled, consolidated the JC [CHINS] cause along with the JP

      [custody of N.H.] case.” (Tr. Vol. II at 4.) M.H.’s counsel informed the court,

      “DCS is otherwise willing to dismiss [the CHINS petition] as to [N.H.] if

      placement and custody were to be with [M.H.].” (Id. at 7.)


[5]   Mother did not want M.H. to have physical custody of N.H. Regarding her

      representation in the custody matter, the trial court and Mother discussed the

      matter on the same day:


              [Mother]: I have a question. So this is . . . this is going to be
              for a separate case in the Marion County Courts as far as
              custody, is that what we’re saying, is that what that’s going to be,
              because for something like that I would definitely need to hire
              my own attorney, I would assume.

      Court of Appeals of Indiana | Memorandum Decision 19A-JC-1243 | January 28, 2020   Page 4 of 17
              [Court]:       That’s up . . . that’s up to you whether you hire an
              attorney for it or not. I know Ms. Benson [Mother’s appointed
              counsel] or any attorney from [the] public defender agency is
              unable to represent a parent in a custody matter that’s here in this
              Court or even downtown, as far as I know. But, all that to say,
              Mr. Olson [M.H.’s private counsel] has been requested . . . has
              requested that we set this petition for modification of custody for
              a parties [sic] pre-trial in about 30-days. That would give you
              enough time in terms of contacting an attorney and also if you do
              not hire an attorney, to talk to Mr. Olson in terms of what you
              and he may be thinking about. . . .


      (Id. at 9.) The trial court then set a mediation for the parties regarding the

      custody for February 3, 2019, and a bifurcated hearing on February 26, 2019, to

      address the CHINS petitions and N.H.’s custody.


[6]   On February 26, 2019, Mother requested a continuance of the custody matter

      because she had traveled to Florida for work, had returned to Indiana on the

      Friday before the hearing, and had been unable to hire private counsel because

      of a lack of funds. The trial court denied the continuance and accepted

      evidence regarding the CHINS petitions. At the end of the CHINS hearing, the

      trial court indicated it would hold the change of custody hearing, during which

      Mother would proceed pro se.


[7]   On April 2, 2019, the trial court adjudicated J.C. and J.M. as CHINS. In the

      same order, the court indicated N.H. was not adjudicated a CHINS because

      “[M.H.] is a fit and willing parent in whose care [N.H.] has been placed, by

      DCS and subsequently by court order, since on or about 11/28/18, and in

      whose care [N.H.] is thriving.” (App. Vol. II at 146.) On April 30, 2019, the

      Court of Appeals of Indiana | Memorandum Decision 19A-JC-1243 | January 28, 2020   Page 5 of 17
      trial court entered its dispositional orders as to Mother and ordered her to

      participate in services in the CHINS cases for J.C. and J.M.



                                 Discussion and Decision
                                             1. Due Process
[8]   Due process is essentially “the opportunity to be heard at a meaningful time

      and in a meaningful manner.” Mathews v. Eldridge, 424 U.S. 319, 333 (1976). A

      due process analysis in a CHINS adjudication turns on the balancing of three

      factors: “(1) the private interests affected by the proceeding; (2) the risk of error

      created by the States chosen procedure; and (3) the countervailing

      governmental interest supporting use of the challenged procedure.” In re K.D.,

      962 N.E.2d 1249, 1257 (Ind. 2012). Mother argues the trial court denied her

      due process when it did not permit the attorney court-appointed for the CHINS

      proceedings to also represent Mother in the custody proceedings regarding

      N.H. Mother also argues her due process rights were violated when she

      allegedly was unable to appeal the modification of N.H.’s custody to her father,

      M.H.


                            A. Appeal of Custody Modification Decision

[9]   Mother argues her due process rights were violated because the consolidation of

      the proceedings “forclos[ed] appellate review of the decision to modify custody

      by finding that NH was not a CHINS and proceeding to the Dispositional

      Hearing and Decree only as to JC and JM.” (Br. of Appellant at 44) (errors in


      Court of Appeals of Indiana | Memorandum Decision 19A-JC-1243 | January 28, 2020   Page 6 of 17
       original). Mother has not indicated that she attempted to file an appeal of the

       custody modification decision, nor has she argued on appeal that legal

       precedent prevented her from doing so. As she has not made a cogent

       argument on this issue, it is waived. See Martin v. Hunt, 130 N.E.3d 135, 137

       (Ind. Ct. App. 2019) (failure to make a cogent argument, without citation to

       legal precedent, results in waiver of the issue for appellate review).


                          B. Appointed Attorney for Custody Modification

[10]   Mother also argues


               MH hired private counsel who filed for Modification of Custody
               in the paternity action requiring that the paternity-custody matter
               be joined in the CHINS court which was vested with exclusive
               jurisdiction of the custody issues. Instead of allowing appointed
               counsel in the CHINS matter to represent MM on [sic] the
               custody matter as to NH, the Juvenile Court misconstrued the
               core nature of the intertwined CHINS and custody proceedings
               to bifurcate the proceedings, require MM to hire private counsel,
               and then hold a hearing where appointed counsel was barred
               while MM attempted to represent herself at a hearing whereat
               MH was represented by private counsel with regard to NH’s
               custody.


       (Br. of Appellant at 42.) Mother has not cited any precedent to support her

       argument that the trial court should have appointed counsel to represent her

       during the custody modification hearing regarding N.H., and thus the issue is

       waived. See Martin, 130 N.E.3d at 137 (failure to make a cogent argument

       results in waiver of the issue for appellate review).



       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1243 | January 28, 2020   Page 7 of 17
[11]   Additionally, even had Mother cited precedent to support her argument, she

       failed to provide a transcript of the hearing for which she claims the court

       should have given her counsel. This failure to provide the record renders us

       incapable of reviewing this issue. See Williams v. State, 690 N.E.2d 162, 176

       (Ind. 1997) (it is the appellant’s responsibility to “provide a record which

       reflects the error alleged”).


[12]   Finally, even if the trial court erred when it did not appoint counsel to represent

       Mother during the proceedings to modify N.H.’s custody to M.H., it is unlikely

       the presence of counsel could have changed the trial court’s ruling in the

       custody proceedings. The record indicates N.H. had been living with her

       biological father for at least four months and she was thriving in his care.

       Furthermore, if custody of N.H. were not modified to her father, then she

       would remain in Mother’s custody, from which she would immediately be

       removed and placed in foster care pursuant to the CHINS proceedings. Given

       these facts and our “strong presumption that the child’s best interests are

       ordinarily served by placement in the custody of a natural parent[,]” In re

       Guardianship of B.H., 770 N.E.2d 283, 287 (Ind. 2002), it is unlikely Mother

       could demonstrate more than harmless error. See Indiana Appellate Rule 66(A)

       (Explaining no trial court error “is ground for granting relief or reversal on

       appeal where its probable impact, in light of all the evidence in the case, is

       sufficiently minor so as not to affect the substantial rights of the parties.”).




       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1243 | January 28, 2020   Page 8 of 17
                                    2. Separation of Witnesses
[13]   “The purpose of a separation of witnesses order is to prevent witnesses from

       gaining knowledge from testimony of other witnesses and adjusting their

       testimony accordingly.” Childs v. State, 761 N.E.2d 892, 895 (Ind. Ct. App.

       2002). Once the trial court grants a party’s request for separation of witnesses,

       any violation of that order is left to the sound discretion of the trial court, and

       we will not disturb the trial court’s decision unless there exists an abuse of that

       discretion. Id. at 894. An abuse of discretion occurs when “the trial court’s

       decision is clearly against the logic and effect of the facts and circumstances

       before the court, or where the trial court has misinterpreted the law.” Id.


[14]   During the CHINS fact-finding hearing, Mother asked the trial court to order a

       separation of witnesses. Mother noted that N.H.’s paternal grandmother and

       J.C.’s paternal aunt, J.G., were in the courtroom and would be testifying at

       some point. The trial court then stated, “[N.H.’s paternal grandmother], you’ll

       need to step outside, please.” (Tr. Vol. II at 26.) It is unclear from the record

       whether paternal aunt also left the courtroom, but later in the proceedings,

       during M.H.’s testimony, Mother notified the court about J.G.’s presence:


               [Mother]: And Judge, I’m . . . I’m sorry to interrupt but I just
               realized that there’s a proposed DCS witness sitting in here and I
               had asked for a separation of witnesses. So I move to . . . I . . . I
               don’t want her to be able to testify given the fact that she’s been
               able to observe. And I apologize for not noticing, it’s just when I
               walked in . . . it’s my fault for not looking but I just happened to
               look over my shoulder and saw someone there.



       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1243 | January 28, 2020   Page 9 of 17
       (Id. at 49.) DCS replied that J.G.’s testimony would not “at all be tainted by

       what’s [sic] she’s hearing thus far and I think that it . . . it would just prejudice

       the case to not allow her to testify.” (Id.) Based thereon, the trial court asked

       J.G. to leave the courtroom.


[15]   Mother also objected when DCS called J.G. as a witness, arguing that she

       violated the separation of witnesses order when she “came back knowing that

       the Court had ordered her not to be here[.]” (Id. at 97.) DCS replied that all

       the testimony prior to J.G. had “primarily been [in] regards to [N.H.] and

       [M.H.]” and thus J.G. would not be biased by the earlier testimony. (Id.) The

       trial court overruled Mother’s objection and allowed J.G. to testify.


[16]   On appeal, Mother does not indicate how the trial court’s decision to allow J.G.

       to testify after J.G. was in the courtroom in violation of the separation of

       witnesses order was an abuse of the trial court’s discretion. We conclude the

       trial court did not abuse its discretion when it allowed J.G. to testify because

       J.G.’s testimony primarily involved J.C., not N.H., who was the subject of the

       testimony prior to J.G.’s testimony, and thus J.G.’s presence in the courtroom

       during the testimony regarding N.H. was unlikely to have prejudiced J.G.’s

       testimony regarding J.C. See Roser v. Silvers, 698 N.E.2d 860, 865 (Ind. Ct. App.

       1998) (“In the absence of connivance or collusion by the party calling the

       witness, the trial court may permit the testimony of a witness in violation of a

       separation order.”).




       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1243 | January 28, 2020   Page 10 of 17
[17]   After J.G.’s testimony, DCS called FCM White as a witness. Mother objected

       because FCM White was present for earlier testimony of Mother, M.H., and

       J.G. DCS argued FCM White was an “[a]gent representative” and thus not

       subject to the separation of witnesses order. (Tr. Vol. II at 111.) The trial court

       overruled Mother’s objection. Mother argues the trial court abused its

       discretion when it allowed FCM White to testify.


[18]   Indiana Evidence Rule 615, which governs the separation of witnesses during a

       hearing, does not allow the exclusion of “an officer or employee of a party . . .

       after being designated as the party’s representative by its attorney.” Ind. Evid.

       R. 615(b). During the hearing, Mother acknowledged that FCM White was

       DCS’s agent representative. Therefore, the trial court did not abuse its

       discretion when it allowed FCM White to testify because FCM White could not

       be excluded by the separation of witnesses order. See Fourthman v. State, 658

       N.E.2d 88, 91 (Ind. Ct. App. 1995) (investigating officer was permitted to

       remain in the courtroom under the exception set forth in Indiana Evidence Rule

       615(b)), trans. denied.


                         3. CHINS Adjudication of J.C. and J.M.
[19]   A CHINS proceeding is civil in nature, so DCS must prove by a preponderance

       of the evidence that a child is a CHINS as defined by the juvenile code. In re

       N.E., 919 N.E.2d 102, 105 (Ind. 2010). Indiana Code section 31-34-1-1 states:


               A child is a child in need of services if before the child becomes
               eighteen (18) years of age:


       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1243 | January 28, 2020   Page 11 of 17
                        (1) the child’s physical or mental condition is seriously
                        impaired or seriously endangered as a result of the
                        inability, refusal, or neglect of the child’s parent, guardian,
                        or custodian to supply the child with necessary food,
                        clothing, shelter, medical care, education, or supervision;
                        and


                        (2) the child needs care, treatment, or rehabilitation that:


                                (A) the child is not receiving; and


                                (B) is unlikely to be provided or accepted without
                                the coercive intervention of the court.


       A CHINS adjudication “focuses on the condition of the child,” and not the

       culpability of the parent. In re N.E., 919 N.E.2d at 105. The purpose of finding

       a child to be a CHINS is to provide proper services for the benefit of the child,

       not to punish the parent. Id. at 106.


[20]   When a juvenile court enters findings of fact and conclusions thereon in a

       CHINS decision, we apply a two-tiered review. Parmeter v. Cass Cty. DCS, 878

       N.E.2d 444, 450 (Ind. Ct. App. 2007), reh’g denied. We first consider whether

       the evidence supports the findings and then whether the findings support the

       judgment. Id. We may not set aside the findings or judgment unless they are

       clearly erroneous. Id. Findings are clearly erroneous when the record contains

       no facts to support them either directly or by inference, and a judgment is

       clearly erroneous if it relies on an incorrect legal standard. Id. We give due

       regard to the juvenile court’s ability to assess witness credibility and we do not


       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1243 | January 28, 2020   Page 12 of 17
       reweigh the evidence; we instead consider the evidence most favorable to the

       judgment with all reasonable inferences drawn in favor of the judgment. Id.

       We defer substantially to findings of fact, but not to conclusions thereon. Id.

       Mother does not challenge the trial court’s findings of fact, and thus they stand

       as proven. See Madlem v. Arko, 592 N.E.2d 686, 687 (Ind. 1992) (“Because

       Madlem does not challenge the findings of the trial court, they must be accepted

       as correct.”).


[21]   Mother argues the trial court erred when it adjudicated J.C. and J.M. as

       CHINS because the incident relied upon by the trial court was “outdated” and

       “acute.” (Br. of Appellant at 48-9.) To support its CHINS petition, DCS

       alleged Mother drove with J.C., J.M., and N.H. for twenty-four hours from

       Florida to Indiana to seek medical treatment for J.M. Mother “presented at St.

       Francis Hospital stating ‘her children are being brain hacked’ and ‘her

       children’s brains were coming out of their heads.’” (App. Vol. II at 143.) J.C.

       reported to DCS that Mother “talked to herself saying things like, ‘get out of my

       head, and quit talking to me’ . . . [and] she would also tell [the children] that

       they had horns coming out of their heads.” (Id.) Emergency personnel at St.

       Francis examined the children, placed Mother on a ten-day psychiatric hold,

       and then transferred Mother to the Valle Vista treatment center, leaving the

       children without care. Children were placed with various relatives.


[22]   In the time between the children’s removal and the fact-finding hearing, Mother

       testified she has started a new medication for her mental illness but had yet to



       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1243 | January 28, 2020   Page 13 of 17
engage in therapy. Regarding Mother’s actions in the intervening time, the trial

court found:


        44. Between 2/4/19 and 2/23/19, [Mother] went to Florida to
        work for her father. She did not participate in services during
        this period, but maintained phone contact with her children.


        45. [Mother] saw the DCS service provider and therapist Jeremy
        five (5) times prior to her trip to Florida [from] 2/4/10 [sic] [to]
        2/23/19, and she states she has no [sic] missed any appointment
        [sic] with him except during the three (3) weeks between 2/4/19
        and 2/23/19.


        46. [Mother] says her family doctor has complete and utter
        control and is always looking and evaluating if [Mother] needs a
        therapist, but currently her doctor is okay with [her] taking the
        medicine [she’s] taking and not working with a therapist except
        through DCS.


        47. The only therapist [Mother] has seen in the last year is either
        because DCS required her to do so, or because she was detained
        involuntarily for a psychiatric evaluation at St. Francis and
        transported for [an] involuntary stay at Valle Vista.


        48. [Mother] does not think it [is] important to see a therapist to
        address ongoing mental health issues [stating]: [“]Ive [sic] not
        gone because my doctor said the Zyprexa was working, they
        watched me there, and I was okay to go with the therapy I had
        done there, and my doctor cleared me, so I believe no.[”]


        49. Regarding working with the DCS service provider and
        therapist, [Mother] states[:] [“]I’m not in any type of needs
        [sic].[”]


Court of Appeals of Indiana | Memorandum Decision 19A-JC-1243 | January 28, 2020   Page 14 of 17
       (Id. at 145-6.)


[23]   While the trial court noted the reason for DCS’s initial intervention, that is,

       Mother’s drive from Florida to Indiana to have her children treated at St.

       Francis hospital, it also made findings regarding Mother’s behavior at the fact-

       finding hearing and in the time between the children’s removal and the hearing,

       and regarding Mother’s willingness to participate in services. The trial court’s

       findings cited supra and others in the order support the trial court’s conclusion:


               Court finds that DCS has met its burden by a preponderance of
               evidence that [J.C.], and [J.M.], are children in need of services
               on the basis that those childrens [sic] physical or mental
               condition is seriously impaired or seriously endangered as a
               result of the inability, refusal, or neglect of the child’s parent,
               guardian, or custodian to supply the child with food, clothing,
               shelter, medical care, education, or supervision; and the child
               needs care, treatment, or rehabilitation that the child is not
               receiving; and is unlikely to be provided or accepted without the
               coercive intervention of the Court. Thirteen year-old [J.C.] has
               been the subject child of four (4) CHINS cases since he was 8,
               where [Mother] participated in and/or completed services to
               address domestic violence, substance usage, and mental health
               issues. Four year-old [J.M.] has been the subject child of three
               (3) CHINS cases since she was one year-old, where [Mother]
               participated in and/or completed services to address domestic
               violence, substance usage, and mental health issues. This most
               recent CHINS case begins with the children taken to a hospital
               by [Mother] upon the basis that [Mother] observed her child’s
               brains coming out of their heads. [Mother] thinks she does not
               need services to include therapy, notwithstanding this current
               CHINS is the fourth CHINS involving her and her children in
               five (5) years, certainly not for herself, and questionably for her
               children.

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1243 | January 28, 2020   Page 15 of 17
               [Mother’s] participation in and/or completion of court-ordered
               services, whether in prior cases or at the time of fact-finding has
               not resolved the need for these children to receive necessary
               supervision by a parent who is mentally healthy.


       (Id. at 146-7.) Based thereon, we conclude the trial court did not err when it

       adjudicated J.M. and J.C. as CHINS. Contra Matter of E.K., 83 N.E.3d 1256,

       1262 (Ind. Ct. App. 2017) (reversing CHINS adjudication because DCS did not

       prove coercive intervention of the court was necessary when parents had made

       great strides in addressing the issues that resulted in CHINS investigation,

       retained custody of their children, and were actively participating in treatment),

       trans. denied.



                                               Conclusion
[24]   Mother has waived her due process arguments regarding her alleged inability to

       appeal the custody modification and the trial court’s denial of appointed

       counsel for the custody portion of the proceedings. Additionally, we hold the

       trial court did not abuse its discretion when it allowed J.G. and FCM White to

       testify; Mother did not indicate how the trial court abused its discretion when it

       allowed J.G. to testify in violation of the separation of witnesses order, and

       FCM White was exempt from the separation of witnesses order by virtue of the

       fact that she was DCS’s agent representative. Finally, the trial court did not err

       when it adjudicated J.C. and J.M. as CHINS. Accordingly, we affirm.


[25]   Affirmed.


       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1243 | January 28, 2020   Page 16 of 17
Najam, J., and Bailey, J., concur.




Court of Appeals of Indiana | Memorandum Decision 19A-JC-1243 | January 28, 2020   Page 17 of 17